Citation Nr: 1615060	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2007, the Veteran requested a hearing before a Veterans Law Judge, but that request was withdrawn in writing in December 2008.  No other request for a hearing remains pending. 

The case was originally remanded by the Board in March 2011.  In September 2012, the Board denied the issue on appeal.  In October 2012, the Veteran appealed the September 2012 Board denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a November 2013 Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's decision to the extent that it denied service connection for headaches.  The Board again remanded the current issue in May 2014 and July 2015.  The case is once again before the Board.  


FINDING OF FACT

The Veteran's current headaches are not related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  A VCAA notice letter outlining the requirements of a service connection claim was originally sent to the Veteran in October 2008.  In accordance with the prior remand directives, another VCAA letter was sent to the Veteran in September 2015.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records and records from the Social Security Administration (SSA).  

Additionally, the Veteran received several VA examinations.  The October 2015 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Additional VCAA notice was provided to the Veteran and updated VA treatment records were obtained.  The Veteran was also provided with additional VA examinations following each remand.  

The Board notes that the July 2015 remand requested that the Agency of Original Jurisdiction (AOJ) "should obtain a VA medical opinion from a physician that has not previously reviewed this matter on the etiology of the Veteran's headaches."  In October 2015, Dr. C., a VA physician, examined the Veteran and provided such an opinion.  In November 2015, the AOJ determined that the case needed to be sent to another physician to obtain the opinion requested in July 2015.  The case was referred to another VA physician in December 2015 who provided an opinion which addressed whether the Veteran's current headaches are related to service, but did not address the whether a headache disability pre-existed service.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

B. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111 (West 2014).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contended in his September 2008 claim that his headaches began after injuring his back on an obstacle course during training.  In December 2015, he added that he fell on his back and head during the course and has since suffered from extreme headaches.

Contemporaneous reports reflect that the Veteran underwent a lumbar bony spur removal in 1973 and the service treatment records show that the Veteran had active service for a period of 45 days and received a medical board discharge due to a low back disorder existing prior to service (EPTS).  Nonetheless, STRs include an enlistment examination report dated in April 1976, which shows normal neurological evaluation and that the Veteran denied frequent or severe headaches.  The Veteran again denied frequent or severe headaches and a head injury on a July 1976 report of medical history taken in conjunction with his medical board.  

Private medical records related to the Veteran's claim for SSA benefits reflect that the Veteran was involved in a motor vehicle accident (MVA) on June 10, 1993.  The Veteran reported that his vehicle was rear-ended and that his head was flung forward into the windshield causing him to lose consciousness.  During private treatment in June 1993, the Veteran reported that he was aware of significant neck pain and headaches immediately after the MVA.  The Veteran reported headaches in August 1993 and October 1993.  During private treatment in January 1994, the Veteran reported a history of severe chronic migraine headaches since birth, but that these almost completely resolved after his back surgery at age 21.  

A May 2000 psychological evaluation noted that the Veteran suffered a closed head injury at the time of the MVA, and that he takes Tylenol for headaches.
The Veteran was first afforded a VA examination for his headaches in May 2011.  The Veteran reported off-and-on headaches for the last 30 years.  He denied suffering any head injury.

The Veteran was again examined in June 2014.  The examiner noted that the Veteran had not been diagnosed with a headache condition.  The Veteran reported that his current headaches began in service when he fell on the obstacle course, striking his head and hurting his back.  The Veteran reported a 38 year history of headaches, including daily headaches that incapacitate him 3-4 times a week.  

The Veteran underwent another VA examination in October 2015.  The Veteran repeated the headache history that he provided to the June 2014 examiner.  The neurological examination was reported as unremarkable.  The physician opined that it was unlikely that the headache disorder clearly and unmistakably pre-existed service, noting the January 1994 private medical record, in which the Veteran recounted that his childhood headaches were corrected by back surgery at age 21.  The physician also opined that it was unlikely that the Veteran's headache disorder had its onset in service or is etiologically related to service, concluding that based on the lack of headache findings in the STRs, and the reports of a head injury and subsequent headaches occurring as a result of the 1993 MVA, it is likely that the current headaches stem from the 1993 head injury, rather than from service or from the Veteran's childhood. 

In December 2015, a different VA physician agreed with the October 2015 examiner, pointing out that the Veteran endorsed no frequent or severe headache or head injury on his July 1976 report of medical history.  That physician also concluded that the most likely cause of the Veteran's current headache disorder is the post-service 1993 MVA.

After review of the record, the Board finds that service connection for headaches is not warranted.  

At the outset, the Board finds that the presumption of soundness attached in this case.  The evidence does not reflect that a headache disorder pre-existed service.  A headache disorder was not noted on entrance examination and the October 2015 VA examiner opined that a headache disorder did not pre-exist service.  That opinion was provided after examination of the Veteran and consideration of all relevant facts, including the Veteran's January 1994 report that the chronic headaches that he experienced since childhood resolved following his 1973 back surgery.  The opinion is highly probative as it is supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, the presumption of soundness attached upon entrance into service and the claim of entitlement to service connection will be addressed on a direct basis. 

A diagnosis of headaches is of record.  Thus, the disposition of the case rests upon the establishment of a nexus between the Veteran's current headaches and service.  In this regard, the Board again finds the negative opinions provided by the 2014 and 2015 VA examiners to be highly probative.  The opinions are supported by the evidence of record, including the 1993 and 1994 private treatment records which reflect that the Veteran suffered a head injury and headaches following the June 1993 MVA.  See Nieves-Rodriguez, supra.  There is no medical opinion of record to the contrary.  

It is acknowledged that in the November 2013 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons or bases in analyzing the credibility of the Veteran's assertion that his headaches began during service.  Specifically, the JMR suggested that the Board did not analyze the Veteran's statement accompanying his September 2008 claim that his headaches began after injuring his back while participating in an obstacle course during training, and instead erroneously relied on the May 2011 VA examiner's opinion that the headaches were not related to service because the STRs were silent for headache complaints.  

In this regard, the Board notes that while the Veteran is competent to report the date of the onset of his headaches, the Board finds the Veteran's account of headaches beginning after an in-service training injury are not credible.  The Veteran denied both frequent headaches and a head injury in connection with his July 1976 medical board separation.  Moreover, neither a headache nor a head injury was reported in the STRs.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  As previously noted, the Veteran related to a treating physician in January 1994 that his headaches had resolved after the 1973 back surgery and that he suffered a head injury as a result of the 1993 MVA.  It was not until the filing of the Veteran's 2008 claim, over 30 years after service, that the Veteran began to report the onset of headaches in service and continuing since.  Given the differing reports throughout the decades, the Board finds the Veteran's recent assertions of onset more than 30 years ago, made in connection with his claim for monetary benefits, to be not credible and of little probative value compared to his July 1976 report of medical history and January 1994 report to a treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board acknowledges the Veteran's belief that his current headaches are related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his current headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his headaches is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his headaches is not competent medical evidence.  The Board finds the opinion of the October 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

In short, the probative and persuasive evidence establishes that a headache disorder is not related to service or any event of service.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for headaches is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


